STEVEN D. ROBINSON, Judge
(dissenting).
I respectfully dissent only to the decision of this Court upholding Dade County’s full release of the restrictive covenant.
*202The covenant specifically states that modification, amendment or release requires “a written instrument executed by the then-owner of the fee simple title to the lands to be affected by such modification, amendment or release, along with a majority of the property owners within 350 feet of the property for which such modification is proposed, as well as along with a majority of the property within 350 feet of the property shown in the Plan, and approved after public hearing by Resolution of the Board of County Commissioners. ...”
The County’s approval was based on its interpretation that the term “a majority of property owners” would allow a lot owner of a subdivision to get a separate vote for each lot he or she owned. In other words, the fact that a lot was separably developable, entitled the owner to be counted as a separate property owner. This included allowing the State two votes for two separate roads it owned and the County nine votes for its separate parcels.
The often cited case of Moore v. Stevens, 90 Fla. 879, 106 So. 901 (1925), states the following principle to be followed in interpreting restrictive covenants.
Due regard must be had for the purpose contemplated by the parties to the covenant, and the words used must be given their ordinary, obvious meaning as commonly understood at the time the instrument containing the covenant was executed, unless they have acquired a peculiar meaning in the particular relation in which they appear, or in respect to the particular subject-matter involved, or unless it clearly appears from the context that the parties intended to use them in a different sense. . . . The expressed intent of the parties is the controlling factor. Intent unexpressed will be unavailing and substantial ambiguity or doubt must be resolved against the person claiming the right to enforce the covenant. 90 Fla. 879, 885.
“The intention of the parties must be determined from an examination of the whole contract and not from the separate phrases or paragraphs.” Lalow v. Codomo, 101 So.2d 390 (Fla. 1958); United States Rubber Products v. Clark, 145 Fla. 631, 200 So. 385 (1941). The principle “noscitur a sociis”, it is known by the company it keeps, applies. Dunham v. State, 140 Fla. 754, 192 So. 324, 325, 326 (1939); 3 Corbin on Contracts § 552 (1960).
The Court here is asked to review an interpretation made by the County acting in a quasi-judicial capacity. The scope of that review is stated in State ex rel. Williams v. Whitman, 116 Fla. 196, 156 So. 705 (1934); 95 ALR 1416 (1933). The County interpreted a covenant relating to land and determined that it should be released. This was an *203exercise of quasi-judicial power and allows the Court a right to review the interpretation at issue here without the deference required to be given to a County’s interpretation of its own laws. 1 Am.Jur. 2d Administrative Law § 185 (1962). See also if. § 233-255 (administrative construction and interpretation of laws). Whitman dealt, as does this case, with decision the law and facts of an actual controversy bearing upon a vested legal right. 156 So. 705, 707. In this case the County terminated vested property rights by virtue of private and governmental neighbors’ consents.
Applying these principles to this case, I conclude two points. The parties agreed that two separate conditions would be required to release the covenant: approval of a majority of the property and approval of a majority of the owners. “ ‘Owner’ is not a term of art in a written real estate transaction, it can only mean one thing unless qualified in the writing itself.” Japanese Gardens Mobile Estates, Inc. v. Hunt, 261 So. 2d 193, 196 (Fla. 2d DCA 1972). To give an owner more than one vote can only be done by interpreting the term “owner” outside of its ordinary or obvious meaning. Second, the possible ambiguity which allowed the County to interpret the covenant to its benefit (in accordance with its vote on its own property and in accordance with its vote on the rezoning regulation) is certainly not a substantial ambiguity in the light of there being two clauses, the reading of which together resolves the ambiguity of the clause in issue. The existence of two clauses makes the intention of the grantor certain.
For these reasons I would quash Zoning Resolution X-211-85 because of failure to properly release the restrictive covenant on the property.